
	
		I
		111th CONGRESS
		1st Session
		H. R. 480
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2009
			Mr. Mica (for
			 himself, Mr. Bilirakis,
			 Mr. Boyd, Ms. Corrine Brown of Florida,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Buchanan,
			 Ms. Castor of Florida,
			 Mr. Crenshaw,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Grayson,
			 Mr. Hastings of Florida,
			 Mr. Klein of Florida,
			 Ms. Kosmas,
			 Mr. Mack, Mr. Meek of Florida, Mr. Miller of Florida,
			 Mr. Posey,
			 Mr. Putnam,
			 Mr. Rooney,
			 Ms. Ros-Lehtinen,
			 Mr. Stearns,
			 Ms. Wasserman Schultz,
			 Mr. Wexler, and
			 Mr. Young of Florida) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To establish the St. Augustine 450th Commemoration
		  Commission, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 St. Augustine 450th Commemoration
			 Commission Act of 2009.
		2.PurposeThe purpose of this Act is to establish the
			 St. Augustine 450th Commemoration Commission to—
			(1)ensure a suitable
			 national observance of the 450th anniversary of the city of St. Augustine by
			 complementing the programs and activities of the State of Florida and the city
			 of St. Augustine;
			(2)cooperate with and
			 assist in the programs and activities of the State of Florida in observance of
			 the 450th anniversary of St. Augustine;
			(3)assist in ensuring
			 that the St. Augustine 450th anniversary observances provide an excellent
			 visitor experience and beneficial interaction between visitors and the natural
			 and cultural resources of the St. Augustine sites;
			(4)assist in ensuring
			 that the St. Augustine 450th anniversary observances are inclusive and
			 appropriately recognize the experiences of all peoples in St. Augustine’s
			 history;
			(5)provide assistance
			 in the development of St. Augustine-related programs and activities;
			(6)facilitate
			 international involvement in the St. Augustine 450th anniversary
			 observances;
			(7)support and
			 facilitate marketing efforts for a commemorative coin, stamp, and related
			 activities for the St. Augustine 450th anniversary observances; and
			(8)assist in the
			 appropriate development of heritage tourism and economic benefits to the United
			 States through the commemoration of the 450th anniversary of the city of St.
			 Augustine.
			3.DefinitionsIn this Act:
			(1)CommemorationThe
			 term commemoration means the commemoration of the 450th
			 anniversary of the founding of the settlement of St. Augustine, Florida.
			(2)CommissionThe
			 term Commission means the St. Augustine 450th Commemoration
			 Commission established by section 3(a).
			(3)GovernorThe
			 term Governor means the Governor of the State.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)State
				(A)In
			 generalThe term State means the State of
			 Florida.
				(B)InclusionThe
			 term State includes agencies and entities of the State of
			 Florida.
				4.Establishment
			(a)In
			 generalThere is established a commission, to be known as the
			 St. Augustine 450th Commemoration Commission.
			(b)Membership
				(1)CompositionThe
			 Commission shall be composed of 14 members, of whom—
					(A)3 members shall be
			 appointed by the Secretary, after considering the recommendations of the St.
			 Augustine City Commission;
					(B)3 members shall be
			 appointed by the Secretary, after considering the recommendations of the
			 Governor;
					(C)1 member shall be
			 an employee of the National Park Service having experience relevant to the
			 historical resources relating to the city of St. Augustine and the
			 commemoration, to be appointed by the Secretary;
					(D)1 member shall be
			 appointed by the Secretary, taking into consideration the recommendations of
			 the Mayor of the city of St. Augustine;
					(E)1 member shall be
			 appointed by the Secretary, after considering the recommendations of the
			 Chancellor of the University System of Florida; and
					(F)5 members shall be
			 individuals who are residents of the State who have an interest in, support
			 for, and expertise appropriate to the commemoration, to be appointed by the
			 Secretary, taking into consideration the recommendations of Members of
			 Congress.
					(2)Time of
			 appointmentEach appointment of an initial member of the
			 Commission shall be made before the expiration of the 120-day period beginning
			 on the date of enactment of this Act.
				(3)Term;
			 vacancies
					(A)TermA
			 member of the Commission shall be appointed for the life of the
			 Commission.
					(B)Vacancies
						(i)In
			 generalA vacancy on the Commission shall be filled in the same
			 manner in which the original appointment was made.
						(ii)Partial
			 termA member appointed to fill a vacancy on the Commission shall
			 serve for the remainder of the term for which the predecessor of the member was
			 appointed.
						(C)Continuation of
			 membershipIf a member of the Commission was appointed to the
			 Commission as Mayor of the city of St. Augustine or as an employee of the
			 National Park Service or the State University System of Florida, and ceases to
			 hold such position, that member may continue to serve on the Commission for not
			 longer than the 30-day period beginning on the date on which that member ceases
			 to hold the position.
					(c)DutiesThe
			 Commission shall—
				(1)plan, develop, and
			 carry out programs and activities appropriate for the commemoration;
				(2)facilitate
			 activities relating to the commemoration throughout the United States;
				(3)encourage civic,
			 patriotic, historical, educational, artistic, religious, economic, and other
			 organizations throughout the United States to organize and participate in
			 anniversary activities to expand understanding and appreciation of the
			 significance of the founding and continuing history of St. Augustine;
				(4)provide technical
			 assistance to States, localities, and nonprofit organizations to further the
			 commemoration;
				(5)coordinate and
			 facilitate for the public scholarly research on, publication about, and
			 interpretation of, St. Augustine;
				(6)ensure that the
			 commemoration provides a lasting legacy and long-term public benefit by
			 assisting in the development of appropriate programs; and
				(7)help ensure that
			 the observances of the foundation of St. Augustine are inclusive and
			 appropriately recognize the experiences and heritage of all individuals present
			 when St. Augustine was founded.
				5.Commission
			 meetings
			(a)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold the
			 initial meeting of the Commission.
			(b)MeetingsThe
			 Commission shall meet—
				(1)at least 3 times
			 each year; or
				(2)at
			 the call of the Chairperson or the majority of the members of the
			 Commission.
				(c)QuorumA
			 majority of the voting members shall constitute a quorum, but a lesser number
			 may hold meetings.
			(d)Chairperson and
			 vice chairperson
				(1)ElectionThe
			 Commission shall elect the Chairperson and the Vice Chairperson of the
			 Commission on an annual basis.
				(2)Absence of the
			 chairpersonThe Vice Chairperson shall serve as the Chairperson
			 in the absence of the Chairperson.
				(e)VotingThe
			 Commission shall act only on an affirmative vote of a majority of the members
			 of the Commission.
			6.Commission
			 powers
			(a)GiftsThe
			 Commission may solicit, accept, use, and dispose of gifts, bequests, or devises
			 of money or other property for aiding or facilitating the work of the
			 Commission.
			(b)Appointment of
			 advisory committeesThe Commission may appoint such advisory
			 committees as the Commission determines to be necessary to carry out this
			 Act.
			(c)Authorization of
			 actionThe Commission may authorize any member or employee of the
			 Commission to take any action that the Commission is authorized to take under
			 this Act.
			(d)Procurement
				(1)In
			 generalThe Commission may procure supplies, services, and
			 property, and make or enter into contracts, leases, or other legal agreements,
			 to carry out this Act (except that a contract, lease, or other legal agreement
			 made or entered into by the Commission shall not extend beyond the date of
			 termination of the Commission).
				(2)LimitationThe
			 Commission may not purchase real property.
				(e)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other agencies of the Federal
			 Government.
			(f)Grants and
			 technical assistanceThe Commission may—
				(1)provide grants in
			 amounts not to exceed $20,000 per grant to communities and nonprofit
			 organizations for use in developing programs to assist in the
			 commemoration;
				(2)provide grants to
			 research and scholarly organizations to research, publish, or distribute
			 information relating to the early history of St. Augustine; and
				(3)provide technical
			 assistance to States, localities, and nonprofit organizations to further the
			 commemoration.
				7.Commission
			 personnel matters
			(a)Compensation of
			 members
				(1)In
			 generalExcept as provided in paragraph (2), a member of the
			 Commission shall serve without compensation.
				(2)Federal
			 employeesA member of the Commission who is an officer or
			 employee of the Federal Government shall serve without compensation other than
			 the compensation received for the services of the member as an officer or
			 employee of the Federal Government.
				(b)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
			(c)Director and
			 staff
				(1)In
			 generalThe Chairperson of the Commission may, without regard to
			 the civil service laws (including regulations), nominate an executive director
			 to enable the Commission to perform the duties of the Commission.
				(2)Confirmation of
			 executive directorThe employment of an executive director shall
			 be subject to confirmation by the Commission.
				(d)Compensation
				(1)In
			 generalExcept as provided in paragraph (2), the Commission may
			 fix the compensation of the executive director and other personnel without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of
			 title 5, United States Code, relating to classification of positions and
			 General Schedule pay rates.
				(2)Maximum rate of
			 payThe rate of pay for the executive director and other
			 personnel shall not exceed the rate payable for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
				(e)Detail of
			 government employees
				(1)Federal
			 employees
					(A)DetailAt
			 the request of the Commission, the head of any Federal agency may detail, on a
			 reimbursable or nonreimbursable basis, any of the personnel of the agency to
			 the Commission to assist the Commission in carrying out the duties of the
			 Commission under this Act.
					(B)Civil service
			 statusThe detail of an employee under subparagraph (A) shall be
			 without interruption or loss of civil service status or privilege.
					(2)State
			 employeesThe Commission may—
					(A)accept the services
			 of personnel detailed from the State; and
					(B)reimburse the
			 State for services of detailed personnel.
					(f)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Commission may procure temporary and intermittent services in accordance with
			 section 3109(b) of title 5, United States Code, at rates for individuals that
			 do not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of such title.
			(g)Volunteer and
			 uncompensated servicesNotwithstanding section 1342 of title 31,
			 United States Code, the Commission may accept and use such voluntary and
			 uncompensated services as the Commission determines to be necessary.
			(h)Support
			 services
				(1)In
			 generalThe Secretary shall provide to the Commission, on a
			 reimbursable basis, such administrative support services as the Commission may
			 request.
				(2)ReimbursementAny
			 reimbursement under this paragraph shall be credited to the appropriation,
			 fund, or account used for paying the amounts reimbursed.
				(i)FACA
			 nonapplicabilitySection 14(b) of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Commission.
			(j)No effect on
			 authorityNothing in this section supersedes the authority of the
			 State, the National Park Service, the city of St. Augustine, or any designee of
			 those entities, with respect to the commemoration.
			8.Plans;
			 reports
			(a)Strategic
			 planThe Commission shall prepare a strategic plan for the
			 activities of the Commission carried out under this Act.
			(b)Final
			 reportNot later than September 30, 2015, the Commission shall
			 complete and submit to Congress a final report that contains—
				(1)a
			 summary of the activities of the Commission;
				(2)a
			 final accounting of funds received and expended by the Commission; and
				(3)the findings and
			 recommendations of the Commission.
				9.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to the Commission
			 to carry out this Act $500,000 for each of fiscal years 2010 through
			 2016.
			(b)AvailabilityAmounts
			 made available under subsection (a) shall remain available until December 31,
			 2016.
			10.Termination of
			 Commission
			(a)Date of
			 terminationThe Commission
			 shall terminate on December 31, 2016.
			(b)Transfer of
			 documents and materialsBefore the date of termination specified
			 in subsection (a), the Commission shall transfer all documents and materials of
			 the Commission to the National Archives or another appropriate Federal
			 entity.
			
